United States Court of Appeals
                      For the First Circuit


No. 17-1014

     LEONAL ANTHONY GARCIA-GARCIA; KARELIS ECHEVARRÍA-CRUZ;
             CONJUGAL PARTNERSHIP GARCIA-ECHEVARRÍA,

                     Plaintiffs, Appellants,

                                v.

                  COSTCO WHOLESALE CORPORATION,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on December 22, 2017 is
amended as follows:
     On page 11, footnote 11, change "Rule 56. Summary Judgment,
10A Fed. Prac. & Proc. Civ. CIV Rule 56 (4th ed.)" to "Fed R. Civ.
P. 56; 10B Charles Alan Wright & Arthur R. Miller, Federal Practice
and Procedure § 2738 (4th ed. 2017 Update).

     On page 20, lines 10-11, change "meat department" to "Meat
Department"